Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Casey Rafael Tyler appeals the district court’s orders dismissing his 42 U.S.C. § 1988 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012) and denying his motion to alter or amend under Fed.R.Civ.P. 59(e). We have reviewed the record and find that this appeal is frivolous.' Accordingly, we dismiss the appeal for the reasons stated by the district court. Tyler v. Joyner, No. 5:14-ct-03044-BO (E.D.N.C. Dec. 1, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.